No. 14600

               IN THE SUPHEME C W O THE STATE O FJSXFANA
                              O    F           F

                                           1 979




                                 Plaintiff and Appellant,



G A Y L. McMICTWL,
 LDS

                                 Defendant and Respondent.



Appeal from:       District Court of the Fourth Judicial District,
                   Honorable EXiward Dussault, Judge presiding.

Counsel of Record:

    For Appellant:

         George, W i l l i a m s & Benn, Missoula, mntana

    For Respondent:

         Skelton and Knight, Missoula, mntana



                                          Sdmitted on briefs:     April 5, 1979

                                                       Decided:   Mh'f 1 6 1979
                          -
Filed:   :     .      .   ,. -
                           .-
                            ~
Mr.   J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d t h e O p i n i o n o f
t h e Court.


        P l a i n t i f f appeals t h e determination of the D i s t r i c t

C o u r t , F o u r t h J u d i c i a l D i s t r i c t , M i s s o u l a County, r e f u s i n g

t o award h i s c o u n s e l a t t o r n e y f e e s f o r work done on a s u c -

c e s s f u l a p p e a l and p o s t - a p p e a l m a t t e r s .

        T h i s a c t i o n began A p r i l         9, 1 9 7 6 , o n which d a t e p l a i n -

t i f f f i l e d a complaint a g a i n s t defendant f o r a breach of a

r e a l e s t a t e l i s t i n g contract.          The D i s t r i c t C o u r t g r a n t e d

p l a i n t i f f ' s m o t i o n f o r summary judgment on O c t o b e r 1 8 ,

1977.       D e f e n d a n t a p p e a l e d t h e r u l i n g on t h e m o t i o n f o r

summary judgment,              and p l a i n t i f f cross-appealed t h e c o u r t ' s

f a i l u r e t o amend t h a t p o r t i o n o f t h e judgment c o n c e r n i n g

attorney fees.             T h i s C o u r t c o n s i d e r e d t h e m a t t e r a n d , on

J u n e 1 9 , 1978, a f f i r m e d t h e summary judgment.                    That p o r t i o n

o f t h e judgment a w a r d i n g a t t o r n e y f e e s w a s r e v e r s e d , and t h e

m a t t e r remanded t o t h e D i s t r i c t C o u r t f o r a n e v i d e n t i a r y

hearing.         H o l l i n g e r v . McMichael ( 1 9 7 8 ) ,               Mont.              I



580 P.2d 927, 35 S t . R e p .             856.

        The D i s t r i c t C o u r t p r e s i d e d o v e r a h e a r i n g on September

21, 1978.         On September 28, 1 9 7 8 , judgment was e n t e r e d

awarding a t t o r n e y f e e s f o r s e r v i c e s rendered through t h e

t i m e o f h e a r i n g on t h e m o t i o n f o r summary judgment.                   In its

judgment,        t h e D i s t r i c t C o u r t s t a t e d : " [ t l h e Supreme C o u r t
d i d n o t a l l o w c o s t s o r a t t o r n e y f e e s on a p p e a l t o e i t h e r

side.       T h e r e f o r e , t h e i t e m i z e d c o s t s and f e e s o n a p p e a l by

P l a i n t i f f a r e hereby denied."              P l a i n t i f f appeals t h e r e f u s a l

t o award f e e s f o r s e r v i c e s r e n d e r e d i n t h e a p p e a l and i n

conjunction with t h e evidentiary hearing.
        Only o n e i s s u e i s p r e s e n t e d on a p p e a l :         Did t h e D i s -
t r i c t C o u r t e r r i n r e f u s i n g t o award a t t o r n e y f e e s f o r t h e

a d d i t i o n a l work?     I f s o , what amount s h o u l d b e awarded?

        W e f i n d t h a t t h e t r i a l c o u r t e r r e d i n r e f u s i n g t o award

a t t o r n e y f e e s f o r t h e a d d i t i o n a l work done on t h e a p p e a l .

Here,     d e f e n d a n t , i n a p p e a l i n g t h e summary judgment d e c i s i o n

of t h e D i s t r i c t Court, p u t p l a i n t i f f t o t h e expense of an

appeal i n t h i s Court.             Defendant f a i l e d t o o v e r r u l e t h e

judgment of t h e ~ i s t r i c t o u r t .
                                C                      S e e , H o l l i n g e r v. McMichael,

supra.       The D i s t r i c t C o u r t e r r e d i n d e n y i n g p l a i n t i f f ' s

r e q u e s t f o r f e e s i n c u r r e d by t h e a p p e a l .     Plaintiff is

e n t i t l e d t o t h e r e a s o n a b l e f e e s which r e s u l t e d from d e f e n -

d a n t ' s breach of t h e l i s t i n g agreement.

        The r e c o r d shows t h a t p l a i n t i f f s u b m i t t e d t o t h e            is-

t r i c t C o u r t a n a f f i d a v i t showing 58-1/2             h o u r s o f work f o r a

t o t a l o f $2,071.88 i n a t t o r n e y f e e s and $128.38 i n c o s t s ,

which w e f i n d r e a s o n a b l e .

        The judgment o f t h e t r i a l c o u r t i s r e v e r s e d , and a

judgment f o r $ 2 , 0 7 1 . 8 8 a t t o r n e y f e e s p l u s $128.38 c o s t s i s

h e r e b y awarded.




W e concur:



           ief Justlc




QJl-4.
 Justices
                         *,
 M. Chief J u s t i c e Frank I . Haswell s p e c i a l l y c o n c u r r i n g :
  r

          I concur i n t h e f o r e g o i n g o p i n i o n , b u t want t o make
 i t c l e a r t h a t t h e b a s i s f o r awarding a t t o r n e y f e e s i n t h i s

 c a s e i s a p r o v i s i o n i n t h e r e a l e s t a t e l i s t i n g agreement

 between t h e p a r t i e s p r o v i d i n g f o r such award.



                                                       3h-Q            8
                                                            Chief J u s t i c e




Mr.   J u s t i c e D a n i e l J . Shea s p e c i a l l y c o n c u r r i n g :

            I concur i n t h i s o p i n i o n on t h e same b a s i s a s d o e s

Chief J u s t i c e Haswell.